DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cannula insertion mechanism" in line 1. Claim 3 depends from claim 1, however, “a cannula insertion mechanism” is introduced in claim 2. Therefore, there is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination only, it is assumed that claim 3 is intended to depend from claim 2.
Claim 9 calls for a reusable module “connectable with the disposable module of claim 3” which is interpreted to be an intended use limitation not positively reciting the disposable module of claim 3.  Claim 9 further calls for a connection between the disposable module and the reusable module “in order to trigger the cannula insertion mechanism for the insertion of 
Claims 10-12 inherit the deficiencies of claim 9.
Claim 15 calls for “a method for operating a pump” but fails to recite any method steps, only reciting components of the pump.  Because no method steps are positively recited, it is unclear whether the claim is a method claim or an apparatus claim.
Claims 16-19 inherit the deficiencies of claim 15.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steensberg (US 2017/0354366).
Regarding claim 12, Steensberg discloses a pump comprising a disposable module 11 comprising a housing 11 that encases a reservoir 14 for receiving a substance to be dispensed 
Regarding claim 13, Steensberg discloses that the device is for attachment to the body of the patient for delivery of fluid thereto (abstract) and therefore is interpreted to be a patch pump.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen et al (US 2003/0088238) in view of Flaherty et al (US 6,699,218).
Regarding claim 1, Poulsen discloses a disposable module 10 that can be coupled to a reusable unit 30 in order to form a pump for dispensing a substance to a user in a metered manner in a coupled state (page 8, paras. 0092, 0093; page 4, para. 0037: the reservoir unit is disposable and the control unit is reusable), comprising a housing that encases the following components: a reservoir 11 for receiving a substance to be dispensed, and a cannula 13 fluidically connected to the reservoir in a permanent manner (fig. 1; page 8, para. 0093; 
Claim 1 calls for the cannula to be extensible.  Poulsen does not disclose that the cannula is extensible from the housing.  Flaherty teaches a pump for dispensing a substance to a user comprising a reservoir, a pump, and a cannula within a housing, and further wherein the cannula is extensible from the housing so that the cannula can be stored within the housing prior to use and extended from the housing into the patient’s skin upon activation of an insertion mechanism (figs. 13, 14).  This allows for the cannula to be inserted into the skin at a controller speed thereby reducing pain experienced by the patient (col. 12, lines 56-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disposable component of Poulsen to include an insertion mechanism for the cannula, thereby making the cannula extensible from the housing, as taught by Flaherty so that the cannula can be safely stored within the housing before and after use and can be inserted into the patient with minimal pain.
Claim 2 calls for the disposable module housing to include a cannula insertion mechanism comprising an energy source to drive the cannula for insertion or move the cannula out of the housing.  Poulsen modified by Flaherty as discussed with regard to claim 1 above includes a cannula insertion mechanism in the disposable housing to move the cannula out of the housing.  Flaherty further teaches an energy source (spring) to drive the cannula for insertion via movement out of the housing (col. 12, lines 55-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the energy source (spring) taught by Flaherty in the combination discussed above with regard 
Claim 3 calls for the cannula insertion mechanism to automatically or independently push the cannula out of the disposable unit and/or automatically or independently perform an insertion procedure.  As noted above, claim 3 depends from claim 1, but for the purposes of this examination is assumed to depend from claim 2.  Poulsen in view of Flaherty as discussed above with regard to claim 2, includes an insertion mechanism.  The insertion mechanism independently pushes the cannula out of the disposable module housing (see Flaherty figs. 13, 14).  The cannula insertion mechanism operates independently because it only affects the cannula and not other elements of the pump.
Regarding claim 4, Poulsen discloses a battery 19 that provides electrical energy for a component of the reusable module (page 4, para. 0042; page 8, para. 0093; fig. 1).
Regarding claim 5, Poulsen discloses that the battery 19 is connected to the disposable module (page 4, para. 0042).  The battery is necessarily either fixedly or detachably connected to the housing as those are the only two options.
Regarding claim 6, Poulsen discloses that the battery may be disposed with the disposable unit (page 4, para. 0042) meaning that the battery is a disposable battery.
Regarding claim 7, Poulsen discloses that the reusable module is supplied with energy from the battery in the disposable unit (page 4, para. 0042).  As the dispensing of the substance of the reservoir can only occur when the reusable module is connected to the disposably module, the reusable module is necessary to dispense the fluid and the battery providing energy to the reusable module therefore meets the claim limitation.
Regarding claim 8, Poulsen discloses that the cannula is a hard cannula or a soft cannula (page 4, para. 0043: infusion needle or flexible infusion cannula).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steensberg in view of Li et al (US 8,939,930).
Regarding claim 9, Steensberg discloses a reusable module 12 connectable with the disposable module of claim 3 [a disposable module 11 comprising a housing 11 that encases a reservoir 14 for receiving the substance to be dispensed, and an extensible cannula 16 which is permanently affixed to the reservoir (fig. 1A; page 3, para. 0028), a cannula insertion mechanism comprising an energy source 18 to drive the cannula for insertion (page 3, para. 0028), wherein the cannula insertion mechanism automatically pushes the cannula out of the disposable module housing when the stop element 24 is removed (page 4, para. 0031)], the reusable module comprising a drive means 21 and a controller 20 that are electrically actuated (page 4, para. 0031), and a mechanical interface forming a connection with the disposable module, in order to trigger a cannula insertion mechanism for insertion of the cannula (page 4, para. 0031; page 5, para. 0037: the first and second housings are physically – mechanically- connected).  The terms “disposable” and “reusable” are interpreted to be intended use limitations.  The first housing 11 is discloses as requiring sterilization and therefore is interpreted to be disposable since it is only clean for a single use (page 4, para. 0035), and the second housing 12 is not sterile and includes more expensive electrical components and therefore is interpreted to be reusable should it be engaged with a replacement first module.
Claim 9 calls for the reusable module to comprise a chargeable energy store element.  Steensberg discloses that the reusable module include electrical components and that the controller and actuator are electrically powered, but fails to specifically disclose a chargeable energy store element.  Li teaches a control module for a pump wherein the module includes a battery of any suitable type including a rechargeable battery to provide power to the electrical components of the device (col. 7, lines 41-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rechargeable battery in the reusable module of Steensberg to provide power to the electrical components within the module and rechargeable batteries are well known in the art for this purpose as taught by Li.
Regarding claim 10, Steensberg in view of Li teaches a rechargeable energy store element in the reusable component as discussed above with regard to claim 9.  It would have been obvious to one of ordinary skill in the art before the effective filing date that the battery would be either fixedly or exchangeable connected to the module because those are the only options.
Regarding claim 11, Steensberg discloses that the control means 20 communicated wirelessly with an external control device (glucose sensor, for example) for exchanging of control signals (page 5, para. 0039: the signal from the glucose sensor determines if the controller activates the drug delivery pump).


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art fails to teach or fairly suggest that during normal operation, in the case of a non-defective chargeable electrical energy store or battery, the electrical energy necessary for the reusable module can be obtained from the chargeable electrical energy store or battery, and, in the case of a disturbed or interrupted electrical energy supply from the chargeable electrical energy store or battery, the electrical energy necessary for the reusable module can be obtained from a disposable module battery, in order to ensure redundancy of the energy necessary for the reusable module, in combination with the features of the invention, substantially as claimed.  Flaherty (US 6,749,587) teaches that the power supply in the reusable assembly can be charged by the battery in the disposable component so that the battery from the reusable component can be conserved (col. 10, lines 43-59) but fails to teach every element of claim 14.
Claims 15-19 are allowable over the prior art of record, but for the 112(b) rejection above.
With regard to claim 15, the prior art fails to teach or fairly suggest a mechanical interface and/or electrical interface forming a connection between the disposable module and reusable module, in order to trigger a cannula insertion mechanism, wherein a battery of the disposable module is coupled to the chargeable energy store element of the reusable module and charges it, and wherein, in the case of a malfunctioning chargeable energy store element, 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783